Exhibit 10.23

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.


ISSUE DATE: December 15, 2015
PRINCIPAL AMOUNT: $50,000


CANNASYS, INC.


CONVERTIBLE PROMISSORY NOTE DUE JULY 15, 2016


THIS Note is a duly authorized issuance of $50,000 of CANNASYS, INC., a Nevada
corporation (the “Company”) designated as its “Note”. FOR VALUE RECEIVED, the
Company promises to pay to KODIAK CAPITAL GROUP, LLC, the registered holder
hereof (the “Holder”), the principal sum of fifty thousand and 00/100 Dollars
($50,000) on July 11, 2016 (the “Maturity Date”). The principal of this Note is
payable in United States dollars, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder. The Company will
pay the outstanding principal amount of this Note in cash on the Maturity Date
to the registered holder of this Note. The forwarding of such wire transfer
shall constitute a payment hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer plus any amounts so deducted.


This Note is subject to the following additional provisions:


1.           The Note is exchangeable for an equal aggregate principal amount of
Note of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange.


2.           The Holder of this Note is entitled any time after May 15, 2016,
subject to the following provisions, to convert all or a portion of the
principal amount of this Note into shares (the “Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) at a conversion price for
each share of Common Stock equal to the Current Market Price multiplied by fifty
percent (50%) (the “Conversion Price”). “Current Market Price” means the lowest
closing bid price for the Common Stock as reported by Bloomberg, LP for the
thirty (30) trading days ending on the trading day immediately before the
relevant Conversion Date (as defined below). The amount of shares issuable
pursuant to a conversion shall equal the principal amount (or portion thereof)
of the Note to be converted, divided by the Conversion Price.


Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by email or other delivery to the Company of the form
of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder’s intention to convert a specified portion hereof. No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. The date on which notice of conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder emails or
otherwise delivers the conversion notice (“Notice of Conversion”), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
Certificates representing Common Stock upon conversion will be delivered within
one (1) business days from the Conversion Date (“Delivery Date”).

 
1

--------------------------------------------------------------------------------

 



The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay. Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Shares by
close of business on the Delivery Date, unless such failure is due to causes
beyond the Company’s reasonable control or that of its Transfer Agent, the
Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company, whereupon the Company and the
Holder shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion; provided, however, that an amount equal
to any payments contemplated by this Section which have accrued through the date
of such revocation notice shall remain due and owing to the Converting Holder
notwithstanding such revocation.


If, by the relevant Delivery Date, the Company fails, unless such failure is due
to causes beyond the Company’s reasonable control or that of its Transfer Agent,
for any reason to deliver the Shares and after such Delivery Date, the Holder of
the Note being converted (a “Converting Holder”) purchases, in an arm’s-length
open market transaction or otherwise, shares of Common Stock (the “Covering
Shares”) in order to make delivery in satisfaction of a sale of Common Stock by
the Converting Holder (the “Sold Shares”), which delivery such Converting Holder
anticipated to make using the Shares to be issued upon such conversion (a
“Buy-In”), the Converting Holder shall have the right, to require the Company to
pay to the Converting Holder, in addition to and not in lieu of the amounts due
hereunder (but in addition to all other amounts contemplated in other provisions
of the Transaction Agreements, and not in lieu of any such other amounts), the
Buy-In Adjustment Amount (as defined below). The “Buy-In Adjustment Amount” is
the amount equal to the excess, if any, of (x) the Converting Holder’s total
purchase price (including brokerage commissions, if any) for the Covering Shares
over (y) the net proceeds (after brokerage commissions, if any) received by the
Converting Holder from the sale of the Sold Shares. The Company shall pay the
Buy-In Adjustment Amount to the Company in immediately available funds
immediately upon demand by the Converting Holder. By way of illustration and not
in limitation of the foregoing, if the Converting Holder purchases shares of
Common Stock having a total purchase price (including brokerage commissions) of
$11,000 to cover a Buy-In with respect to shares of Common Stock it sold for net
proceeds of $10,000, the Buy-In Adjustment Amount which Company will be required
to pay to the Converting Holder will be $1,000.


In lieu of delivering physical certificates representing the Shares issuable
upon conversion, provided the Company’s Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission system.


The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege. The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Note. This Note has been issued subject to
investment representations of the original purchaser hereof and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended (the “Act”), and other applicable state and foreign securities laws. In
the event of any proposed transfer of this Note, the Company may require, prior
to issuance of a new Note in the name of such other person, that it receive
reasonable transfer documentation including legal opinions that the issuance of
the Note in such other name does not and will not cause a violation of the Act
or any applicable state or foreign securities laws. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company’s Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct obligation of the Company.


5.           The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.


6.           This Note shall be governed by and construed in accordance with the
laws of the State of California. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of Newport Beach or the state courts of the State of California sitting in
the City of Newport Beach in connection with any dispute arising under this Note
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. Each of the parties hereby waives the
right to a trial by jury in connection with any dispute arising under this Note.


7.           The following shall constitute an “Event of Default”:


a.           The Company shall default in the payment of principal on this Note
and same shall continue for a period of five (5) days; or


b.           Any of the representations or warranties made by the Company
herein, in any certificate or financial or other written statements heretofore
or hereafter furnished by the Company in connection with the execution and
delivery of this Note shall be false or misleading in any material respect at
the time made; or


c.           The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of any Note and such failure shall continue uncured for a period of five (5)
days after written notice from the Holder of such failure; or


d.           The Company fails to authorize or to cause its Transfer Agent to
issue the Shares upon exercise by the Holder through a Notice of conversion in
accordance with the terms of this Note, fails to transfer or to cause its
Transfer Agent to transfer any certificate for Shares issued to the Holder upon
conversion of this Note and when required by this Note, and such transfer is
otherwise lawful, or fails to remove any restrictive legend on any certificate
or fails to cause its Transfer Agent to remove such restricted legend, in each
case where such removal is lawful, as and when required by this Note, and any
such failure shall continue uncured for five (5) business days; or


e.           The Company shall (1) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (2) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

 
3

--------------------------------------------------------------------------------

 



f.           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or


g.           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within sixty (60) days thereafter; or


h.           Any money judgment, writ or warrant of attachment, or similar
process in excess of Fifty Thousand Dollars ($50,000) in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or


i.           Bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, shall not be dismissed within sixty (60) days
after such institution or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding;
or


j.           The Company shall have its Common Stock suspended or delisted from
an exchange from trading for in excess of fifteen trading days.


k.           The Company fails to file a registration statement with the
Securities and Exchange Commission for the underlying common stock of the Note
by January 30, 2015.


Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder’s sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law. Upon an Event of
Default, the Conversion Price will become 25% (“Default Conversion Price”).


8.           The Holder may not convert this Note to the extent such conversion
would result in the Holder, together with any affiliate thereof, beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules promulgated thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section. Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder. If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder. The provisions
of this Section may be waived by a Holder (but only as to itself and not to any
other Holder) upon not less than thirty (30) days prior notice to the Company.
Other Holders shall be unaffected by any such waiver.
 
 
 
4

--------------------------------------------------------------------------------

 

 
9.           Nothing contained in this Note shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of the Company, unless and to the extent
converted in accordance with the terms hereof.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


Dated: December 15, 2015


CANNASYS, INC.
By: /s/ Michael Tew - CEO


ATTESTOR


By:__________





 
5

--------------------------------------------------------------------------------

 

EXHIBIT A - NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Note due July 15,
2016 of CANNASYS, INC., a Nevada corporation (the “Company”), into shares of
common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 8 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.


Conversion calculations:
Date to Effect Conversion:
     
Principal Amount of Debenture to be Converted:
     
Signature
     
Name
     
Shares of to be issued to:
     
EIN:
     
Address for Delivery of Common Stock Certificates:
     
Or
     
DWAC Instructions:
 
Broker No:
 
Account No:
 


 
A-1

--------------------------------------------------------------------------------

 
